Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 14-16 in the reply filed on 2 February 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (US Pub 2015/0311490 of record).
In regard to claims 1-3, Murase et al. teach a binder composition for a non-aqueous secondary battery electrode (paragraph [0017]) comprising a particulate polymer A and a particulate polymer B (such as an A:B ratio of 40:60 - paragraph [0033]), wherein the particulate polymer A is a copolymer having a region composed of an aromatic vinyl monomer unit (such as styrene - see Table 1, ST component) , and the particulate polymer B is a copolymer including an aliphatic conjugated diene monomer unit (such as 1,3 butadiene - paragraph [0051], butyl acrylate BA and meth acrylic acid MAA in Table 1 included in both polymers A and B) and an aromatic vinyl monomer unit (such as styrene - see Table 1, both particulate polymers A and B may include ST, BA, MAA etc. and be random copolymers with block regions as described below such that the designation of 
While the prior art does not specifically disclose particulate polymers as a having “block region” or being a “random” copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the polymer described by the prior art above would be a random copolymer and/or contain a block region as particular ordering of the monomers during the polymerization and the ability to form random or repeating block units in polymerization is known in the prior art and as Murase et al. specifically disclose butadiene-styrene random copolymers and repeating block polymers as a known binder components for electrode binders in paragraph [0081].  
In regard to claims 4 and 5, the particulate polymers A and B (note the interchangeability of the designation of A and B above) further includes an aliphatic conjugated diene monomer (BA, MAA - see values in table 1, or 1,3 butadiene - paragraph [0051]) unit and a total proportion of not less than 20 mass% and not more than 60 mass% in the respective particulate polymer.
In regard to claim 6, the particulate polymer B includes the aromatic vinyl monomer unit such as styrene (ST) in a proportion of not less than 10 mass% and not more than 70 mass% (see ST values in Table 1 such as 25, 50, 65 and 70wt%).
In regard to claim 7, the particulate polymer A has a larger volume-average particle diameter than the particulate polymer B (see paragraphs [0031, 0122 and 0125], particle sizes may be different, polymer A is larger in Example of cited paragraphs).
In regard to claim 14, the block region is a molecular chain section where only aromatic vinyl monomer units are linked (as the prior art may contain a large fraction of styrene in the particular polymer, such as 90wt% in Example B2, there is presumed to be a block region where only styrene monomers are linked absent evidence to the contrary).


Conclusion
The reference made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuo et al. (US Pub 2021/0111408 newly cited) which corresponds to US Application 16/757,765 is applicant’s own work that claims a similar combination of particulate polymers including a block copolymer of an aromatic vinyl monomer unit in combination with a random copolymer including meth acrylic acid which may become relevant in terms of a potential obvious double patenting rejection during prosecution as both set of claims are amended in either or both applications and is therefore made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723